Citation Nr: 1453038	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for status post laryngectomy for cancer of the larynx (claimed as head and neck cancer), to include as due to herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction is now with the RO in Roanoke, Virginia.

In March 2013, the Veteran provided testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.

During an August 2009 VA PTSD examination, the Veteran was diagnosed with depression.  Therefore, the claim for PTSD has been recharacterized to encompass any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  Records show that the Veteran served on the USS Forrestal during the Vietnam War, but do not show any in-country service in the Republic of Vietnam.

2.  There is no evidence that the Veteran was exposed to Agent Orange or any other tactical herbicides during service.

3.  Cancer of the larynx is not shown to be causally or etiologically related to any disease, injury, or incident during active service.

4.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident during active service, nor did it manifest within one year of the Veteran's discharge from active service.

5.  The Veteran's psychiatric condition is not shown to be causally or etiologically related to any disease, injury, or incident during active service, nor is it related to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cancer of the larynx have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a psychiatric condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in February and April 2009 letters, prior to the initial rating action on appeal.

Relevant to the duty to assist, the VA has obtained the Veteran's service treatment records, relevant personnel records, and post-service treatment records.  The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.

The Veteran was afforded VA examinations for larynx cancer and diabetes in September 2014 and a VA psychiatric examination in August 2009.  The Board finds that the VA examinations are adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II.  Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant for diabetes mellitus may establish the second and third elements by demonstrating continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Type 2 diabetes mellitus and cancer of the larynx are both enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Id.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

A.  Cancer of the larynx

The Veteran's service treatment records (STR) are negative for any complaints, treatment or diagnosis of any issue related to the Veteran's larynx or throat.  His separation examination in September 1968 did not note any related conditions or diagnosis.

Pursuant to the Board remand, the Veteran underwent a VA examination in September 2014.  The examiner noted that the Veteran was diagnosed with benign or malignant neoplasm of the larynx.  The report notes that the Veteran was originally diagnosed with cancer in 2008.  The examiner also noted residual scars on the Veteran's neck from the surgery performed in July 2008.

At the examination, the Veteran reported he was physically "fine until 2004" when he was diagnosed with diabetes and hypertension.  The Veteran stated that he had begun taking insulin for a short time until he went to the VA Medical Center (VAMC) Hines in 2008.  At the time, he reported a cold and that he had lost his voice.  He was found to have "sublaryngeal cancer."  He had surgery to remove his voice box and also underwent radiation and chemotherapy.

The examiner reported that the Veteran saw an oncologist and had chemotherapy after surgery.  The final treatment was in October 2008.  After 2009, the Veteran was told the cancer was under control and the examiner noted there has been no recurrence.  At examination, the Veteran reported neck pain.  The residuals to his cancer include the loss of his voice box and the surgical scars.

The Veteran reported to the examiner that he served in the Navy from 1964 to 1968.  After separation he did a number of jobs.  From 1969 to 1979 he worked in sales and from 1980 to 1985 he was in insurance.  From 1986 to 2008 he worked for the sheriff's department.  He has not worked since his laryngeal cancer.  The Veteran reported he stopped smoking in the 1980's.  Before quitting, he smoked a third of a pack a day for five years.

The Veteran served on the USS Forrestal in 1967.  He claimed that the ship was in Vietnam waters.  He also reported that the ship caught fire while near Vietnam.  In the fire, 134 people died and 21 aircraft were destroyed.  The RO confirmed that the fire occurred.  The ship's history documents the fire occurred while deployed to support the combat effort in Vietnam.

The Veteran has claimed alternatively that exposure to Agent Orange from Vietnam and fumes from the fire caused his cancer.  The examiner noted that the Veteran would have been exposed to fumes during the fire; however, inhalation of fumes is not considered a cause of cancer.  Therefore, the examiner opined that inhalation of fumes is not likely a cause of the Veteran's cancer.  The examiner noted that medical personnel rarely can tell exact causes of an illness like cancer; however, a physician can note risk factors, including age and genetics.  The examiner noted that laryngeal cancer was found in the Veteran in 2008 when the Veteran was 68 years old and 40 years after separation from service.  The examiner concluded that it is "less than likely" that the Veteran's cancer was related to service, there is "no evidence to support such [a] causal relationship."

The examiner did not offer an opinion on whether Agent Orange exposure caused the Veteran's cancer because the examiner did not opine on whether the Veteran had been exposed to the herbicide.  However, the RO documented that the Veteran did not serve in Vietnam.  A VA memorandum dated in June 2009 documents the steps taken to verify whether or not the Veteran served in Vietnam.  The RO concluded that "there is not enough evidence of record to concede service in the Republic of Vietnam."  

A request for Vietnam service was submitted to the National Personnel Record Center (NPRC) on February 21, 2009.  The Veteran was also requested to provide evidence about in country service in the Republic of Vietnam in a letter sent to him on February 21, 2009.  The Veteran described the fire and stated the ship pulled into port in Vietnam after the fire and stayed there for a few days.  The VA memorandum explains that a "response was received from NPRC on April 15, 2009 indicating that they were unable to determine whether or not the Veteran had served in the Republic of Vietnam.  They stated the USS Forrestal was in the official waters of the Republic of Vietnam from July 23, 1967 to July 30, 1967."

Another request was sent to NPRC on June 12, 2009 to determine if the USS Forrestal had docked in Vietnam based on the Veteran's statement.  A reply was received from NPRC on June 23, 2009 that they reviewed the 1967 command history for the USS Forrestal.  It confirms the fire and explosion aboard the USS Forrestal on July 29, 1967 and the ship sailed into Subic Bay Republic of Philippines after the fire.  "In addition only two U S aircraft carriers entered port briefly at Da Nang Harbor and they were the USS Shangri-La and USS Coral Sea."  The VA memorandum also notes that the Veteran's personnel records were reviewed and that they do not provide any evidence that the Veteran served in the Republic of Vietnam.

The RO concluded that all "procedures to obtain this information from the Veteran have been properly followed.  Evidence of written efforts to obtain this information is in the file.  All efforts to obtain the needed information have been exhausted and any further attempts are futile."  The Board agrees that any further attempts would be futile.  The evidence supports a finding that the Veteran did not serve in the Republic of Vietnam, either on the landmass or in the inland waters.  Therefore, service connection for cancer of the larynx is not warranted on a presumptive basis. 

The Board also considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, the cancer at issue could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of the Veteran's cancer.

In summary, the evidence does not demonstrate that the Veteran was exposed to herbicides in service or that his claimed cancer is caused by herbicide exposure.  Furthermore, there is no competent medical evidence suggesting that the cancer is associated with any incident of his service, including the 1967 fire.  Accordingly, given the evidence of record fails to provide a link between the Veteran's cancer and service, the Veteran's appeal is denied.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 54-55.

B.  Diabetes

The Veteran's STRs are negative for any complaints, treatment or diagnosis of diabetes.  His separation examination in September 1968 did not note any related conditions or diagnosis.  The Veteran is not arguing that he was diagnosed with diabetes in service.  He notes his diagnosis was not made until 2004 and alternatively argues that his diabetes was related to exposure to a fire in 1967 and to exposure to herbicides in Vietnam.

The Board notes the discussion above concerning the Veteran's claimed service in Vietnam.  Again, the preponderance of the evidence is against a finding that he served in Vietnam or in the inland waters of Vietnam.  Therefore, the Veteran is not entitled to service connection due to herbicide exposure.

The Veteran underwent a VA examination in September 2014.  The examiner noted that the Veteran was diagnosed with type II diabetes in 2004.  In terms of the fire aboard the USS Forrestal, the examiner opined that fumes inhalation is not listed as causing diabetes.  Therefore, the examiner concluded, fumes inhalation is less likely as not a cause of the Veteran's diabetes.  Further, aging and genetics were noted by the examiner as risk factors for diabetes.  The examiner noted that the Veteran's diabetes was found in 2004 at the age of 58, 36 years after separation.  Therefore, the examiner concluded that diabetes is less than likely related to service because  there is no evidence to support a causal relationship between service and the Veteran's diabetes.

The Veteran, as a lay person, is not competent to offer an opinion regarding the likely etiology of his diabetes mellitus or to relate his diabetes mellitus to service, as the Veteran lacks the medical training and expertise necessary to provide a complex medical opinion.  See Layno, 6 Vet. App. at 469-71.  The etiology of diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 428.  Moreover, the Veteran has not submitted any medical opinion relating his diabetes mellitus to service.

In summary, the evidence does not demonstrate that the Veteran was exposed to herbicides in service or that his claimed diabetes mellitus is caused by herbicide exposure.  Furthermore, there is no competent medical evidence suggesting that the diabetes mellitus is associated with any incident of his service.  Accordingly, given the evidence of record fails to provide a link between the Veteran's diabetes mellitus and service, the Veteran's appeal is denied.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-55.

C.  PTSD

As an initial matter, the Veteran has asserted that his psychiatric issue is caused by his cancer and diabetes.  As the Veteran is not service-connected for either of those conditions, secondary service connection cannot be established, as a matter of law, for his psychiatric condition on a secondary basis.

Turning to the issue of service connection on a direct basis, the Veteran's STRs are negative for any complaints, treatment or diagnosis of any psychiatric issues.  His separation examination in September 1968 noted no psychiatric problems after evaluation.

The Veteran has claimed that he has PTSD from the 1967 fire.  As noted above, that incident has been confirmed and VA considers it to qualify as a stressor event.  The Veteran underwent a VA examination in August 2009.

The Veteran told the examiner that after he left the military "he had been placed on anti-depressant medications."  He said there were symptoms of kicking, screaming, hollering, and crying.  He stated that he met his wife in 1976 and he "was better by 1979."

The examiner noted that the "evaluation proceeded somewhat slowly because it was an attempt to not overtire him but there were no difficulties in understanding him beyond the lack of continuous verbal responses.  The Veteran also was noted to have no impaired thought process and when he did communicate there was no impairment.  There were no delusions, hallucinations or persistence of [the] same.  His eye contact was good.  His interaction in session was appropriate.  There were no suicidal or homicidal thoughts ideations, plans, or intent.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  He reported that he is up...and has become increasingly social as he has recovered from his surgery.  He is able to reveal orientation to person, place, and time.  There is no evidence of memory loss or impairment.  No obsessive or ritualistic behavior.  His rate and flow of speech are noted...to be highly impaired because of his surgery but in any communication there was no irrelevant illogical or obscure speech pattern.  There was no evidence of panic attacks.  There is evidence of depressed mood and he relates this to his worries about his health as well as his extensive period of recovery.  The Veteran also indicated that his sleeping has improved as he no longer has to sit up and sleep to breath.  He has no impaired impulse control.  As noted above his sleep impairment is improving because of his good response to the surgical intervention.  He is tired during the day which appears to relate both to depressed mood and to his extensive surgical recovery.  In regards to his statements of application for post-traumatic stress disorder, there is no indication at this time that he has any behavioral cognitive social affective or somatic symptoms attributable to PTSD.  There are no specific PTSD symptoms present.  No trauma [or] re-experiencing.  No avoidance.  No heightened physiological arousal.  No other associated features.  No startle.  Therefore there is no typical frequency or severity of symptoms."

The Veteran was diagnosed with moderate "depression related to [his] medical condition."  The examiner also provided the following opinion: "The Veteran appears to have had an acute temporary initial reaction of post-traumatic stress disorder that ended 30 years ago.  At this time, the Veteran's primary issues are depression related to his diagnosis of laryngeal cancer with subsequent surgical intervention and adjustment to loss of verbal capacity.  It is to be noted that he has reported worries about not only his health but the health of his wife who is noted in his recollection to have no acute medical issues.  It appears that the worrying is part of his depression which in turn is related to his medical status and emotional struggle to cope with the potential outcome.  The Veteran does not meet the criteria for post-traumatic stress disorder according to the DSM due to no behavioral social re-experiencing changes."

The only other evidence for consideration is the Veteran's statements.  The etiology of psychiatric disorders fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 428 (2011).  Therefore, the Veteran is not considered competent (meaning medically qualified) to diagnosis a psychiatric disorder.

Given the VA examination, the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection is not warranted.


ORDER


Entitlement to service connection for status post laryngectomy for cancer of the larynx (claimed as head and neck cancer), to include as due to herbicide exposure, is denied. 

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


